Citation Nr: 0631172	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ulna neuropathy, and if so, entitlement to service connection 
for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disorder, and if so, entitlement to service 
connection for the same.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, and if so, entitlement to service 
connection for the same.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
thoracic spine disorder, and if so, entitlement to service 
connection for the same.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to September 
1973, from June 1978 to June 1980, and from June 1982 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened the veteran's previously 
denied claims for service connection and denied each. 

FINDINGS OF FACT

1.  By a decision dated in January 1989, the Board denied the 
veteran's claims for service connection for a left elbow 
disorder, a right elbow disorder, a cervical spine disorder, 
and a thoracic spine disorder.

2.  Evidence received since January 1989 relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.

3.  Left ulna neuropathy has not been associated with, nor 
did it increase in severity during, the veteran's active duty 
service. 

4.  The evidence of record does not establish a diagnosis of 
a right elbow disorder. 

5.  Degenerative changes of the cervical spine have been 
medically related to the veteran's service.

6.  The evidence of record does not establish a diagnosis of 
a thoracic spine disorder.

CONCLUSIONS OF LAW

1.  The January 1989 Board decision is final.  38 U.S.C.A. § 
4004(b) (West 1988); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for left ulna neuropathy, right elbow 
disorder, cervical spine disorder, and thoracic spine 
disorder is granted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  Left ulna neuropathy was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  A right elbow disorder was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2005).

5.  Degenerative changes of the cervical spine were incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  A thoracic spine disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in April 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
reopen previously denied claims, and to substantiate the 
underlying claims for service connection.  Also included was 
the information and evidence that VA would seek to provide 
and the information and evidence that the veteran was 
expected to provide.  He was instructed at that time to 
submit any evidence in his possession that pertained to the 
claims.  Although this notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in June 2004, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision.  

Referable to the grant of the cervical spine claim, although 
the record reflects that the AOJ has not provided notice with 
respect to its initial disability rating and effective date 
elements, those matters are not currently before the Board 
and the AOJ will have the opportunity to provide the required 
notice before its decision. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the remaining claims, because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See id.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits.  Service 
medical records have been associated with the claims file 
from each period of the veteran's active duty service.  All 
identified and available treatment records have been secured.  
The veteran has been medically evaluated in conjunction with 
his claims.

New & Material Evidence

The veteran seeks service connection for bilateral elbow 
disorders as well as cervical and thoracic spine disorders.  
By rating decision dated in September 1985, the RO denied the 
veteran's claims on the basis that there was no evidence of 
aggravation of a preexisting left elbow disorder and that 
diagnoses had not been established for the right elbow or for 
any segment of his spine.  The evidence of record at the time 
consisted of a portion of the veteran's service medical 
records and a VA examination.  The veteran appealed the 
decision.  The Board affirmed the RO's decision in January 
1989.  

Applicable law in 1989 provided that a Board decision was 
final.  38 U.S.C. § 4004(b) (1988).  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. § 5108 provides that 
"if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In this case, the veteran submitted two doctors' opinions 
referable to his current disorders.  The first, in September 
2003, essentially indicates that each of the veteran's 
disorders stemmed from particular incidents in service.  The 
second, in April 2005, relates the veteran's current cervical 
spine disorder to that which he experienced in service.  
Presuming these opinions are credible for the limited purpose 
of ascertaining their materiality, the Board finds that new 
and material evidence has been submitted.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

In particular, neither opinion had been submitted previously 
to agency decisionmakers.  Also, each related to an 
unestablished fact necessary to substantiate the claims - 
namely a diagnosis and relation to service - and they tend to 
raise a reasonable possibility of so substantiating.  To the 
limited circumstance of reopening the claims, the veteran's 
appeal is granted.

In its January 2004 rating decision, the RO reopened the 
previously denied claims and proceeded to weigh the merits of 
each.  The veteran waived RO consideration of the additional 
evidence that came in after that decision, namely the 
aforementioned April 2005 medical opinion.  Therefore, there 
is no prejudice to the veteran for the Board to now render a 
decision on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection

The veteran seeks service connection for several disorders, 
which he contends initially manifested in service.  In order 
to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2005); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Left Ulna Neuropathy

The veteran contends that military physical training caused 
his left elbow disorder, which ultimately resulted in 
surgical treatment during his last period of active duty.  
During his hearing before the undersigned, he also testified 
to hurting his elbow initially while in physical education in 
junior high.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

In order to rebut the presumption of sound condition, the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  The Court in 
Wagner further held that "if the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim is one for service connection" rather than 
for service-connected aggravation.  Id.  

Service medical records for the veteran's first period of 
active duty include a May 1966 entrance examination which 
documented only visual and hearing acuity findings.  His 
report of medical history noted a dislocated left elbow 
around 1961; however, because no physical findings were made, 
this does not constitute a notation of a prior disability.  
See 38 C.F.R. § 3.304(b)(1) (a history alone does not 
constitute a notation for purposes of the presumption).  An 
August 1971 examination revealed that the veteran reported a 
painful left elbow joint, but the veteran's July 1973 
separation examination indicated full range of motion of the 
elbow, and no other relevant musculoskeletal findings.  
Absent an injury or diagnosis of an elbow disorder for this 
period of time, service connection cannot be established.

Prior to going on active duty guard reserve (AGR) in June 
1978, the veteran underwent an enlistment examination.  The 
findings of this September 1977 exam specifically note full 
range of motion in his left elbow, however with "ulnar nerve 
paresthesias."  He was accepted for active duty.  Because 
this was clearly noted on the entrance exam, the presumption 
of soundness is not applicable for this period of duty.  The 
question, therefore, is whether the ulnar nerve paresthesias 
was aggravated by active service.

Aggravation occurs when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  § 3.306 (2005).  Furthermore, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including poorly functioning parts, will not be 
considered service-connected unless the injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2005).

Relevant service medical records for the veteran's two 
periods of AGR, from 1978 to 1980 and from 1982 to 1984, 
include an April 1983 x-ray which showed an "apparent 
cortical thickening of the left ulna distal to the elbow 
which may reflect an old fracture site."   The veteran 
thereafter underwent an ulnar nerve transposition surgery to 
relieve the paresthesias in May 1984 and was discharged from 
the hospital with the diagnosis of left tardy ulnar palsy.   
No other treatment is noted, nor is a separation examination 
prior to his discharge from active duty in September 1984 of 
record.  Post-service records reference left ulna neuropathy, 
without treatment. 

In November 2003, the veteran's private treating physician 
submitted a medical opinion in support of the veteran's 
claim.  The veteran apparently asked whether the left elbow 
operation caused aggravation to his pre-service injury.  The 
physician answered, "I have no way of knowing this, having 
never seen his pre-service injury."   This is the only 
opinion of record offered on the subject. 

Under the circumstances, the record does not establish that 
the veteran's pre-existing left ulna paresthesias underwent 
any increase in severity during his active military duty.  
The record is silent for complaints referable to the left 
elbow apart from the April 1983 instance, which was closely 
followed by the May 1983 surgery.  While he did have surgery 
midway through his service, this appears to have been 
ameliorative in nature, given the lack of treatment before 
and thereafter.    

In sum, the evidence does not establish that the veteran 
sustained an injury in service to the left elbow, or that a 
pre-existing injury was aggravated by service.  The sole 
relevant medical statement of record fails to offer an actual 
opinion on the subject.  VA is not obligated to seek its own 
opinion in the absence of an indication that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2005).  Nothing 
of record suggests that the veteran's residuals of left ulna 
transposition are different from the neuropathy noted on his 
1977 enlistment examination.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.

Right Elbow

The veteran contends that he injured his right elbow in 
service while closing a window on an airplane during 
maintenance of the same.  His service medical records confirm 
the incident, showing that he reported to sick call in May 
1968 for complaints of pain in his right elbow.  The 
resultant x-ray showed no significant abnormality.  Special 
neuropathic consultation showed no ulnar dysfunction.  
Follow-up showed a bruise on the elbow, but no other 
diagnosis was rendered.  The veteran's July 1973 separation 
examination showed that the veteran had full range of motion 
of his right arm and noted no disability referable to the 
right elbow.  

Post-service records include a November 1984 VA examination 
finding right elbow discomfort.  A December 1984 x-ray of the 
right elbow was normal.  The November 1986 VA examination of 
record found no abnormality referable to the right elbow.  
Private records dated from January 1992 to September 2001 do 
not show any disability of the right elbow.  Nor does a 
private physician's statement in April 2005, documenting the 
veteran's current treatment.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In this instance, the evidence does not establish a current 
disability of the right elbow.  The preponderance of the 
evidence is therefore against the veteran's claim, and the 
benefit of the doubt provision does not apply.  Service 
connection cannot be granted.  

Cervical Spine

The veteran alleges that while rolling a new tent out of its 
box, he lost his foot hold and the weight of the tent came 
down on his neck.  While service medical records do not 
detail an accident involving his neck, they do confirm that 
the veteran received treatment for cervical spine pain in 
March and April 1983.  He was in traction and underwent 
physical therapy.  A March 1983 x-ray revealed a loss of the 
normal curve of the cervical spine. 

Post-service records include a November 1984 VA examination.  
The diagnosis was cervical osteoarthritis.  Further 
examination in November 1986 found possible traumatic 
spondylosis, based on x-ray revealing minimally narrowed 
intervertebral space and relative loss of normal lordosis.  

In April 2005, the veteran's private physician reported that 
the veteran currently has multilevel disc herniation at the 
cervical spine level.  He reviewed the veteran's military 
records showing decreased lordosis.  Based on his review, he 
opined that the veteran's current cervical disorder was a 
progression of the problem that originated in the early 
1980's while the veteran was in service, because of his 
persistent progressing problems.  This opinion is deemed 
credible, as it specifically references the veteran's 
confirmed military medical history and provides a rationale 
for its conclusion.

Because the evidence demonstrates that a current cervical 
spine disability is medically related to an injury sustained 
by the veteran in service, service connection is established.  

Thoracic Spine

Service medical records show that the veteran sought 
treatment for thoracic spine pain in March 1983.  However, 
the post-service medical evidence does not demonstrate that 
the veteran has a current disability of the thoracic spine.  
His November 1984 VA general examination indicated a 
diagnosis of "thoracic or low cervical discomfort" which 
was then clarified on examination by an orthopedic specialist 
to be cervical osteoarthritis.  VA examination in November 
1986 revealed only a cervical disorder, rather than a 
thoracic disorder.  Private records dated from January 1992 
to September 2001 do not show any disability of the thoracic 
spine. The most current (April 2005) medical statement refers 
cervical disability as opposed to thoracic.  

As explained above, service connection cannot be established 
where there is no present disability.  See Brammer v. 
Derwinski, supra.  Accordingly, the preponderance of the 
evidence is against the veteran's claim; the benefit of the 
doubt provision does not apply.  Service connection is not 
established for a disorder of the thoracic spine.  











	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen the claims of service connection 
for left ulna neuropathy, a right elbow disorder, a cervical 
spine disorder, and a thoracic spine disorder is granted. 

Entitlement to service connection for left ulna neuropathy is 
denied.

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a cervical disorder is 
granted.

Entitlement to service connection for a thoracic disorder is 
denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


